UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A Amendment No. 1 [ X ] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended August 31, 2011 or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-52322 GULF UNITED ENERGY, INC. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) P.O. Box 22165 Houston, Texas (Address of principal executive offices) 20-5893642 (I.R.S. Employer Identification No.) 77227-2165 (Zip Code) Registrant’s telephone number, including area code: (713) 942-6575 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o No ü Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yeso No ü Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesü No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company ü Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).YesoNo þ The aggregate market value of the voting stock held by non-affiliates of the registrant, based upon the last reported sales price on the OTCQB on February 28, 2011, is $72,571,740.Shares of common stock held by each current executive officer and director and by each person known by the registrant to own 5% or more of the outstanding common stock have been excluded from this computation in that such persons may be deemed to be affiliates As of November 25, 2011, there were 460,267,726 shares of common stock outstanding. DOCUMENTS INCORPORATED BY REFERENCE None. EXPLANATORY NOTE Gulf United Energy, Inc. (the “Company”) is filing this Amendment No.1 (“Amendment”) to its Annual Report on Form10-K for the year ended August 31, 2011 filed with the Securities and Exchange Commission on November 29, 2011 (the “Original Filing”) solely for the purpose of correcting portions of the Balance Sheet, Statement of Operations and Statements of Cash Flows that were presented incorrectly in the Original filing due toerrors arising during the EDGARization process. We are including in this filing the complete text of our consolidated financial statements, as corrected, along with updated certifications contained in Exhibits31.1, 31.2, 32.1, and 32.2. Except as discussed in this Explanatory Note, no other changes have been made to the Original Filing and we have not updated disclosures contained herein to reflect any events that occurred subsequent to the date of the Original Filing. PART IV Item 15.Exhibits and Financial Statement Schedules (a) The following documents are filed as a part of this report: Consolidated Financial Statements: Page Report of Independent Registered Public Accounting Firm Consolidated Balance Sheets as of August 31, 2011 and 2010 Consolidated Statements of Operations for the years ended August 31, 2011 and 2010 and for the period from inception (September 19, 2003) through August 31, 2011 Consolidated Statements of Cash Flows for the years ended August 31, 2011 and 2010 and for the period from inception (September 19, 2003) through August 31, 2011 Statements of Changes in Stockholder’s Equity for the period from inception (September 19, 2003) through August 31, 2011 Notes to the Consolidated Financial Statements F-1 F-2 F-3 F-4 F-5 F-7 All schedules are omitted because they are not applicable or the required information is shown in the financial statements or the notes thereto. Exhibits: Amended and Restated Articles of Incorporation incorporated by reference to Exhibit 10.4 of the Company’s Form 10-Q for the quarter ended May 31, 2010 filed with the SEC on July 20, 2010. Amended and Restated Bylaws incorporated by reference to Exhibit 10.5 of the Company’s Form 10-Q for the quarter ended May 31, 2010 filed with the SEC on July 20, 2010. Common Stock Specimen incorporated by reference to Exhibit 4.1 of the Company’s Form 10-K filed with the SEC on November 29, 2011. Form of Placement Agent Warrant incorporated by reference to Exhibit 4.1 of the Company’s Form 8-K filed with the SEC on February 17, 2011. Assignment Agreement dated March 12, 2010, by and between the Company, James M. Askew, John B. Connally III, Ernest B. Miller IV, and Rodeo Resources, LP. incorporated by reference to Exhibit 10.1 to the Company’s Form 8-K filed with the SEC on March 18, 2010. Assignment Agreement dated April 5, 2010, by and between the Company, James M. Askew, John B. Connally III, Ernest B. Miller IV, and Rodeo Resources, LP incorporated by reference to Exhibit 10.1 to the Company’s Form 8-K filed with the SEC on July 19, 2010. Farmout Agreement, dated July 13, 2010, by and between Gulf United Energy Cuenca Trujillo Ltd. and SK Energy, Sucursal Peruana incorporated by reference to Exhibit 10.2 to the Company’s Form 8-K filed with the SEC on July 19, 2010. Farmout Agreement, dated July 31, 2010, by and between Gulf United Energy del Colombia Ltd. and SK Energy Co., Ltd. incorporated by reference to Exhibit 10.2 to the Company’s Form 8-K filed with the SEC on August 5, 2010. Novation and Settlement Agreement, dated effective as of March 12, 2010, by and between Upland Oil and Gas, LLC Sucursal del Peru and Gulf United Energy del Peru Ltd., incorporated by reference to Exhibit 10.1 of the Company’s Form 8-K filed with the SEC on November 9, 2010. Stock Purchase Agreement, dated effective September 23, 2010, by and among the Company, Cia. Mexicana de Gas Natural, S.A. de. C.V., Manuel Calvillo Alvarez, and Fernando Calvillo Alvarez incorporated by reference to Exhibit 10.1 of the Company’s Form 8-K filed with the SEC on November 5, 2010. Amendment No. 1 to Farmout Agreement, dated effective August 25, 2011, by and between SK Innovation Co., Ltd. (formerly SK Energy Co. Ltd.) and Gulf United Energy, de Colombia, incorporated by reference to Exhibit 10.1 of the Company’s Form 8-K filed with the SEC on August 26, 2011. Amended and Restated Employment Agreement, dated effective July 11, 2011, by and between the Company and John B. Connally III, incorporated by reference to Exhibit 10.6 of the Company’s Form 10-Q for the quarter ended May 31, 2011 filed with the SEC on July 15, 2011. Employment Agreement, dated effective July 11, 2011, by and between the Company and Jim D. Ford, incorporated by reference to Exhibit 10.7 of the Company’s Form 10-Q for the quarter ended May 31, 2011 filed with the SEC on July 15, 2011. Amended and Restated Employment Agreement, dated effective July 11, 2011, by and between the Company and Ernest B. Miller IV, incorporated by reference to Exhibit 10.8 of the Company’s Form 10-Q for the quarter ended May 31, 2011 filed with the SEC on July 15, 2011. Amended and Restated Employment Agreement, dated effective July 11, 2011, by and between the Company and James C. Fluker III, incorporated by reference to Exhibit 10.9 of the Company’s Form 10-Q for the quarter ended May 31, 2011 filed with the SEC on July 15, 2011. Employment Agreement, dated effective November 11, 2011, by and between the Company and David Pomerantz, incorporated by reference to Exhibit 10.1 of the Company’s Form 8-K filed with the SEC on November 15, 2011. 2011 Stock Incentive Plan incorporated by reference to Exhibit 10.10 of the Company’s Form 10-Q for the quarter ended May 31, 2011 filed with the SEC on July 15, 2011. Amendment No. 2 to Farmout Agreement, dated effective November 28, 2011, by and between SK Innovation Co., Ltd. (formerly SK Energy Co. Ltd.) and Gulf United Energy, de Colombia. incorporated by reference to Exhibit 10.14 of the Company’s Form 10-K filed with the SEC on November 29, 2011. Code of Ethics incorporated by reference to Exhibit 14.1 of the Company’s Form 10-K for the fiscal year ended August 31, 209 filed with the SEC on December 15, 2009. Subsidiaries Consent of Independent Registered Public Accounting Firm, Harper & Pearson Company, P.C. Certification of Chief Executive Officer Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002(1) Certification of Chief Financial Officer Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002(1) Certification of Chief Executive Officer Pursuant to 18 U.S.C. Section 1350 as adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (1) Certification of Chief Financial Officer Pursuant to 18 U.S.C. Section 1350 as adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (1) (1) Attached herewith SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Dated: January 5, 2012 GULF UNITED ENERGY, INC. (Registrant) /s/ John B. Connally III John B. Connally III Chief Executive Officer (Principal Executive Officer) /s/ David Pomerantz David Pomerantz Chief Financial Officer (Principal Financial and Accounting Officer) Pursuant to the requirements of the Securities Exchange Act of 1934, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. Signature Capacity Date /s/ John B. Connally III John B. Connally III Director and Chairman of the Board Chief Executive Officer (Principal Executive Officer) January 5, 2012 /s/ David Pomerantz David Pomerantz Chief Financial Officer (Principal Financial and Accounting Officer) January 5, 2012 /s/ John N. Seitz John N. Seitz Director January 5, 2012 /s/ Thomas G. Loeffler Thomas G. Loeffler Director January 5, 2012 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Gulf United Energy, Inc. We have audited the accompanying consolidated balance sheets of Gulf United Energy, Inc. and subsidiaries as of August 31, 2011 and 2010, and the related consolidated statements of operations, stockholders’ equity and comprehensive income, and cash flows for each of the years in the two-year period ended August 31, 2011, and for the period from inception (September 19, 2003) through August 31, 2011. We also have audited Gulf United Energy, Inc.’s internal control over financial reporting as of August 31, 2011, based on criteria established in Internal Control—Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO). Gulf United Energy, Inc.’s management is responsible for these financial statements, for maintaining effective internal control over financial reporting, and for its assessment of the effectiveness of internal control over financial reporting, included in the accompanying Management’s Report on Internal Control over Financial Reporting.Our responsibility is to express an opinion on these financial statements and an opinion on the Company’s internal control over financial reporting based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement and whether effective internal control over financial reporting was maintained in all material respects. Our audits of the financial statements included examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our audit of internal control over financial reporting included obtaining an understanding of internal control over financial reporting, assessing the risk that a material weakness exists, and testing and evaluating the design and operating effectiveness of internal control based on the assessed risk. Our audits also included performing such other procedures as we considered necessary in the circumstances. We believe that our audits provide a reasonable basis for our opinions. A company’s internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles. A company’s internal control over financial reporting includes those policies and procedures that (1) pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the company; (2) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the company are being made only in accordance with authorizations of management and directors of the company; and (3) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the company’s assets that could have a material effect on the financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Gulf United Energy, Inc. and subsidiaries as of August 31, 2011 and 2010, and the results of their operations and their cash flows for each of the years in the two-year period ended August 31, 2011, and for the period from inception through August 31, 2011, in conformity with accounting principles generally accepted in the United States of America. Also in our opinion, Gulf United Energy, Inc. maintained, in all material respects, effective internal control over financial reporting as of August 31, 2011, based on criteria established in
